Case 2:11-cr-20129-RHC-MAR ECF No. 2536 filed 06/22/20         PageID.42753     Page 1 of 3



                      UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION
  ______________________________________________________________________

  UNITED STATES OF AMERICA,

                     Plaintiff,
  v.
                                                       Case No. 11-20129
  RONALD RAYMOND ROBERTS,

                  Defendant.
  ________________________________/

   OPINION AND ORDER DENYING WITHOUT PREJUDICE DEFENDANT’S MOTION
              FOR COMPASSIONATE RELEASE FROM CUSTODY

        Defendant Ronald Raymond Roberts pleaded guilty to Racketeer Influenced

  Corrupt Organization (“RICO”) conspiracy, 18 U.S.C. §§ 1962(d) and 1963(a). (ECF No.

  1954, PageID.29750.) On August 10, 2016, the court sentenced Defendant to 144

  months imprisonment. (Id., PageID.29751.) His projected release date is in June 2021.

  (ECF No. 2529, PageID.42556.)

        Defendant has filed a “Motion for Compassionate Release from Custody.” (ECF

  No. 2524.) He asserts that he would have been placed in a halfway house but for the

  outbreak of the Coronavirus Disease (COVID-19) and asks the court to release him to

  home confinement. (ECF No. 2524, PageID.42526.) The government has filed a

  response. (ECF No. 2529.) The court has reviewed the record and will deny

  Defendant’s motion without prejudice.

        There are two procedures by which the court may hear motions for

  compassionate release. First, the BOP can move for compassionate release. 18 U.S.C.
Case 2:11-cr-20129-RHC-MAR ECF No. 2536 filed 06/22/20             PageID.42754      Page 2 of 3



  § 3582(c)(1)(A). That procedure is not applicable here. The BOP did not move for or

  endorse Defendant’s release.

         Second, after the passage of the First Step Act in 2018, Defendant can file a

  motion on his own. 18 U.S.C. § 3582(c)(1)(A). However, he may do so only “after [he]

  has fully exhausted all administrative rights to appeal a failure of the [BOP] to bring a

  motion on [his] behalf or the lapse of 30 days from the receipt of such a request by the

  warden of [Defendant’s] facility, whichever is earlier.” Id.

         Defendant does not present evidence, nor does he allege, that he filed a request

  for compassionate release with the BOP. There is no indication he waited thirty days

  after filing a request or exhausted administrative remedies before filing his motion.

         Defendant’s claim is not ripe. The plain text of 18 U.S.C. § 3582(c)(1)(A) states

  that Defendant must either exhaust all administrative appeals or wait thirty days before

  filing a motion for compassionate release; Defendant has done neither. Grand Trunk W.

  R.R. Co. v. U.S. Dep’t of Labor, 875 F.3d 821, 824 (6th Cir. 2017) (quoting King v.

  Burwell, 135 S. Ct. 2480, 2489 (2015)) (“If the statutory language is plain, we must

  enforce it according to its terms.”). Defendant’s motion fails for lack of exhaustion.

  United States v. Alam, --- F.3d ----, Case No. 20-1298, 2020 WL 2845694, at *3 (6th Cir.

  June 2, 2020) (Section 3582(c)(1)(A)’s exhaustion requirement is a “mandatory claim-

  processing rule[]” that “must be enforced.”). Accordingly,

         IT IS ORDERED that Defendant’s “Motion for Compassionate Release from

  Custody” (ECF No. 2524) is DENIED WITHOUT PREJUDICE.

                                                    s/Robert H. Cleland                       /
                                                    ROBERT H. CLELAND
                                                    UNITED STATES DISTRICT JUDGE
  Dated: June 22, 2020

                                                2
Case 2:11-cr-20129-RHC-MAR ECF No. 2536 filed 06/22/20                          PageID.42755          Page 3 of 3



  I hereby certify that a copy of the foregoing document was mailed to counsel of record
  on this date, June 22, 2020, by electronic and/or ordinary mail.

                                                              s/Lisa Wagner                                    /
                                                              Case Manager and Deputy Clerk
                                                              (810) 292-6522
  S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\11-20129.ROBERTS.MotionforCompassionateReleasefromCustody.RMK.2.docx




                                                        3
